Title: From John Adams to John Davis, 19 June 1799
From: Adams, John
To: Davis, John



Sir
Quincy June 19th 1799

Inclosed is a letter from the Secretary of State of the 12th of June, a note of the British minister to him of the 11th a copy of instructions for the private armed vessels of the U.S. and of the act further to protect the commerce of the U.S. and a blank copy of a bond.—I pray you Sir to make enquiry into this transaction and to inform the owners of the ships complained of, and make report to me, and also to return me the papers, when you have made the use of them you may have occasion for.
As it is my determination to demand of the British government satisfaction for all insults and injuries, committed by British subjects on American citizen—natural equity as well as sound policy requires, that I should do all in my power to give satisfaction when insults and injuries are committed by American citizens on British subjects, by punishing the authors of them.
With great esteem I am Sir your most / obedient and humble servant
